                                          Case 5:16-cv-04942-LHK Document 398 Filed 07/03/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     THOMAS DAVIDSON, et al.,                           Case No. 16-CV-04942-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                        ORDER RE CASE MANAGEMENT
                                  14              v.

                                  15     APPLE, INC.,
                                  16                     Defendant.

                                  17

                                  18           On August 27, 2016, Plaintiffs Thomas Davidson, Todd Clearly, and Jun Bai filed the

                                  19   original class action complaint against Defendant in this instant action. ECF No. 1. On October 7,

                                  20   2016, a first amended class action complaint was filed. ECF No. 20. The first amended class

                                  21   action complaint added many more Defendants and asserted 21 causes of action under the laws of

                                  22   a multitude of states. Id.

                                  23           On November 30, 2016, the Court held a case management conference and filed a case

                                  24   management order allowing Plaintiffs to file a second amended class action complaint, which

                                  25   added Plaintiffs from Utah and one cause of action under Utah law. ECF No. 41. In addition,

                                  26   because litigating over 20 causes of action would be unwieldy, the parties agreed at the November

                                  27   30, 2016 case management conference to each select five causes of action—for a total of ten

                                  28                                                    1
                                       Case No. 16-CV-04942-LHK
                                       ORDER RE CASE MANAGEMENT
                                          Case 5:16-cv-04942-LHK Document 398 Filed 07/03/19 Page 2 of 3




                                   1   causes of action—to litigate. ECF No. 44. The parties selected the following ten causes of action

                                   2   to litigate: (1) New Jersey Consumer Fraud Act; (2) Florida Deceptive and Unfair Trade Practices

                                   3   Act; (3) Washington Consumer Protection Act; (4) Illinois Consumer Fraud and Deceptive Trade

                                   4   Practices Act; (5) Texas Deceptive Trade Practices Act; (6) Colorado Consumer Protection Act;

                                   5   (7) common law fraud; (8) breach of express warranty; (9) breach of implied warranty; and (10)

                                   6   Magnusson-Moss Act. Id. After multiple rounds of motions to dismiss, the following five causes

                                   7   of action that the parties elected to litigate survived: (1) Colorado Consumer Protection Act; (2)

                                   8   Florida Deceptive and Unfair Trade Practices Act; (3) Illinois Consumer Fraud and Deceptive

                                   9   Trade Practices Act; (4) Texas Deceptive Trade Practices Act; and (5) Washington Consumer

                                  10   Protection Act. ECF No. 226 at 9.

                                  11          On May 8, 2018, the Court denied Plaintiffs’ class certification motion because Plaintiffs’

                                  12   damages model failed to meet the requirements of Comcast Corp. v. Behrend, 569 U.S. 27 (2013).
Northern District of California
 United States District Court




                                  13   Id. at 35. Plaintiffs filed an appeal of the Court’s denial of class certification under Federal Rule of

                                  14   Civil Procedure 23(f), ECF No. 235, but Plaintiffs subsequently withdrew the appeal, ECF No.

                                  15   252. On November 1, 2018, the Court filed an order allowing Plaintiffs to amend their expert

                                  16   damages report and file a new motion for class certification. ECF No. 268.

                                  17          On February 25, 2019, the Court granted in part and denied in part Defendant’s motion for

                                  18   summary judgment. ECF No. 324. Thus, after summary judgment, the remaining causes of action

                                  19   that the parties elected to litigate were: (1) Colorado Consumer Protection Act; (2) Florida

                                  20   Deceptive and Unfair Trade Practices Act; and (3) Washington Consumer Protection Act. Id. at

                                  21   25.

                                  22          On June 20, 2019, the Court once again denied Plaintiffs’ motion for class certification.

                                  23   ECF No. 392. On July 2, 2019, the parties notified the Court that that the parties stipulated to the

                                  24   voluntary dismissal without prejudice of Plaintiffs Justin Bauer of Colorado, John Borzymowski

                                  25   of Florida, William Bon of Washington, and Matt Muilenberg of Washington’s claims against

                                  26   Defendant. ECF No. 397. In effect, the voluntary dismissal eliminated the remaining three causes

                                  27   of action the parties elected to litigate. Thus, none the original ten causes of action that the parties

                                  28                                                       2
                                       Case No. 16-CV-04942-LHK
                                       ORDER RE CASE MANAGEMENT
                                          Case 5:16-cv-04942-LHK Document 398 Filed 07/03/19 Page 3 of 3




                                   1   elected to litigate remain a part of the instant suit.

                                   2           Thus, the Court hereby schedules a case management conference to be held on July 24,

                                   3   2019, at 2:00 p.m. The parties shall file their joint case management statement by July 17, 2019.

                                   4           Moreover, various motions relating to the causes of action that are now no longer a part of

                                   5   the instant case remain on the docket. Therefore, the Court DENIES as moot the pending

                                   6   administrative motions to file under seal, ECF Nos. 378, 387, and the pending motion to exclude

                                   7   testimony of Plaintiffs’ expert, ECF No. 379.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: July 3, 2019

                                  11                                                       ______________________________________
                                                                                           LUCY H. KOH
                                  12                                                       United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                        3
                                       Case No. 16-CV-04942-LHK
                                       ORDER RE CASE MANAGEMENT
